DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Notice of Allowability
Claims 1-6, 8-17, 19-21, 23-25, 38-39, 41-42, 56-57 are allowed.

The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the Claim 1 is the inclusion of the limitation, "activate a timer in a first symbol after the scheduled downlink data message based at least in part on the first DCI message and on the data-to-feedback timing indicator being the non-numeric value". These limitations, in combination with the other features of claim 1, are not taught nor suggested by the prior art of record. Accordingly, applicant’s claim is allowed for these reasons and for the reasons recited by the applicant remarks filed on December 13th, 2021.

New cited LOU et al. (US 20200177315 A1)) discloses “the terminal may start the downlink HARQ RTT timer in a subframe in which the downlink scheduling grant information is received, or in a transmission time interval in which the downlink scheduling grant information is received, or in a slot in which the downlink scheduling 
[0173] In addition, the terminal may further start a retransmission timer in the subframe in which the downlink scheduling grant information is received, or in the transmission time interval in which the downlink scheduling grant information is received, or at a moment K1+K0 after the slot in which the downlink scheduling grant information is received, or at a moment K1+K0 after the first symbol after the downlink scheduling grant information is received.” (Paragraph [0172-1073].

Each of prior arts of record and above teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.

Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.

20, 38, 56 are allowed for the same reason as set forth above.

Application’s dependent claims 2-6, 8-17, 21, 23-25, 39, 41-42, 57 are allowed for the same reason as set forth above for their respective independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M MOSTAZIR RAHMAN whose telephone number is (571)272-4785.  The examiner can normally be reached on 8:30am-5:00pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M Mostazir Rahman/Examiner, Art Unit 2411          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416